Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	In the correspondence filed on September 30 2021, applicant has amended claims 1, 8 and 15. Claims 1-20 are currently pending for examination.  
Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Hence a new ground of rejection is further presented in view of
Heron et al. (US20210176169A1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6, 8 - 16, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US20140369356A1) hereinafter Bryant in view of Previdi et al. (US20150256456A1) hereinafter Previdi further in view of Chen (US20210176169A1) hereinafter Chen, and further in view of Heron et al. (US20210176169A1) hereinafter Heron.

As per claim 1.  A method, comprising: (Bryant, par0016 teaches FIG. 9 is a block diagram illustrating an example of a network device that may be used according to the systems and methods described herein).
receiving, by a node, a first network topology message relating to, (Bryant, par0046 teaches nodes can use the routing information they receive to create or update SR forwarding tables).
Internet Protocol (IP) address, (Bryant, Fig.4, par0043 teaches there are several types of segment IDs including nodal segment IDs, adjacency segment IDs, area segment IDs, service segment IDs, etc. Nodal segment IDs (also called “node segment IDs”) are typically assigned to nodes such that no two SR nodes belonging to an autonomous system are assigned the same nodal segment ID…..Nodal segment IDs can be mapped to unique SR node identifiers such as node loopback IP addresses (hereinafter node loopbacks). In one embodiment, all assigned nodal segment IDs are selected from a predefined ID range (e.g., [32, 5000]). In a further embodiment, a separate, smaller ID range for nodal segment IDs is assigned to each node, allowing a node to determine its own nodal segment ID or IDs within the assigned range. A nodal segment ID corresponds to a one-hop or a multi-hop path to an SR node assigned the nodal segment ID).
wherein the first network topology message associates a first segment identifier (SID) with an address of a first terminal interface associated with (Bryant, Fig.4, par0065 teaches in an embodiment, the network nodes first receive advertisements identifying the nodes in the network and how the nodes are interconnected, and then advertise and receive advertisements of segment identifiers associated with the nodes. “SR routing table” as used herein refers to a data structure relating segment identifiers to network topology information, such as network nodes and the links between them).
generating, by the node, a first entry in a segment translation table that associates the first SID with the address of the first terminal interface associated with (Bryant, par0066 teaches “SR forwarding table” as used herein refers to a data structure for a given node relating segment identifiers to respective egress interfaces of the node for forwarding of a packet, as in table 340 of FIG. 3. A forwarding table is created by the control plane of a node for use by the data plane. Depending on the data plane implementation of an SR network, an SR forwarding table may also be referred to as a forwarding information base (FIB) or label forwarding information base (LFIB).
receiving, by the node, a second network topology message relating to a strictly routed segment of the network, (Bryant, par0034 teaches an LSP from node 102 to node 122 can be created so that all packets of a stream associated with a particular FEC sent from node 102 to node 122 will travel through the same set of nodes. Each node maintains information for an LSP established through it in an LDP forwarding table. Thus, if node 110 knows that node 114 is the next hop along the LSP for all packets received from node 102 that are destined for node 122, node 110 can forward the packets to node 114).
wherein the second network topology message associates a second SID and an address of a second terminal interface associated with the strictly routed segment; (Bryant, Fig.4, par0069 teaches In the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
generating, by the node, a second entry in the segment translation table that associates the second SID with the address of the second terminal interface associated with the strictly routed segment; (Bryant, par0069 teaches in the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
receiving, by the node, (Bryant, par0073 teaches the process starts with identification by the receiving node of a candidate segment ID stack for compression (step 510). The candidate segment ID stack is a stack of segment identifiers included within packets the receiving node has been receiving from an adjacent node).
an IP payload packet that has been encapsulated using an IPv6 transport header (Bryant, par0068 teaches in an embodiment of an IPv6 implementation, for example, the segment ID stack is included in an extension header between the IP header and the payload of the test packet).
that has been extended with a, wherein the CRH (Bryant, par0071, par0090. Par0071 teaches The result of arrangement 434 is that if node 402 sends a packet to node 404 with compression identifier 8401 in the segment ID stack associated with the packet, node 404 will replace compression identifier 8401 with the stack of segment identifiers 1004, 1006, 1008, and 1010. Node 402 is not required to use compression ID 8401; it can instead send the packet with its original stack of four identifiers shown in FIG. 4A. If node 402 does use the compression ID, however, node 404 agrees to replace the compression identifier with the original four identifiers before continuing with forwarding. The result is an optional reduction of the segment identifier stack size over the link between nodes 402 and 404. Par0090 teaches in the IPv6 implementation using a pointer, however, a segment routing Next operation would simply move the pointer away from compression identifier 8401 while leaving it in a segment identifier list within an IPv6 extension header. In one alternative embodiment of an IPv6 implementation of segment routing, the segment routing Next operation is implemented not through movement of a pointer, but by actual removal of the corresponding identifier from the identifier list within the extension header).
that identifes a set of nodes, including the node, that the IP payload packet is to traverse while being routed through the network; (Bryant, par0053 teaches example segment ID stack 324 lists segment IDs that correspond to one-hop and multi-hop segments that packets traverse to reach egress edge node 322. The segments collectively form the segment path corresponding to segment ID stack 324. Once the segment ID stack 324 is added to packet P, ingress SR enabled node 304 may use the top segment ID in the stack to access an SR forwarding table for node 304 (not shown), similar to forwarding table 340 for node 308. In such a forwarding table, the top segment ID (in this embodiment, segment ID=66) would correspond to egress interface identifier 2, which is the next hop egress interface calculated by node 304 for reaching node 308 (which corresponds to nodal segment ID 66).
wherein the next SID is associated with one of the first terminal interface or the second terminal interface; (Bryant, Fig.7, par0104 when the stack instruction for the top segment ID has been implemented, the packet is ready for forwarding using the egress interface looked up in step 730).
identifying, by the node and based on the segment translation table, an address associated with the next SID; and (Bryant, par0103 teaches in step 730 of method 700, the egress interface and stack instruction corresponding to the top segment ID of the uncompressed segment ID stack are obtained. In an embodiment, this is done through a lookup in a forwarding table such as table 424 of FIGS. 4A-4C).
(Bryant, par0105 teaches the method of FIG. 7 returns to step 740 to determine whether the compression ID is part of an equivalent segment ID stack corresponding to another compression ID. An embodiment illustrating this situation is discussed further below in connection with FIG. 8. When there are no equivalent segment ID stacks for compression or when the node has declined to replace an equivalent stack with its compression ID, the packet is forwarded through the egress interface obtained in step 730 (step 755).
wherein the segment translation table includes a first list of SIDs including the first SID and the second SID; determining, a next SID for the IP payload packet (Bryant, Fig 4A, par0069 teaches at node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table [segment translation table] portion 424. Specifically, segment ID 1004 [first SID} is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers [second SID] as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
based on determining the IP address of the first terminal interface, (Bryant, par0025 teaches IP forwarding tables map destination IP addresses to the next hops that packets take to reach their destinations. When a node receives a packet, the node can access a forwarding table using the destination address in the packet and look up a corresponding egress interface for the next hop. The node then forwards the packet through the egress interface. The next hop that receives the packet performs its own forwarding table lookup using the same destination IP address, and so on). 
          Bryant does not explicitly discloses compressed routing header (CRH) of variable length; a loosely routed segment of a network; the loosely routed segment.
          Previdi however discloses compressed routing header (CRH) of variable length; (Previdi, par0063 teaches traditional IPv6 uses fixed length addresses, e.g., of 128 bits. For example, a source address or a destination address included in an IPv6 header, such as IPv6 header 202 of FIG. 2, uses 128 bits to identify the source or destination of a packet. In some embodiments, SR uses fewer bits to identify a segment which a packet is to travel. Each of the elements in segment list 314 and policy list 316 is a variable length element of, for example, 32 bits, 64 bits, 128 bits, or 256 bits. The length of segment list elements and policy list elements can be 32 bits. When one of these elements is 32 bits, the element includes a 4 byte segment identifier (SID). If an element is 64 bits, the element includes a 32-bit autonomous system number (ASN) followed a 32-bit SID).
a loosely routed segment of a network; the loosely routed segment. (Previdi, par0063 teaches if the node is not SR capable, the node forwards the packet using IPv6, at 610. In one embodiment, to forward a packet using IPv6, the node reads the destination address in the IPv6 header, looks up an associated egress interface in an IPv6 forwarding table, and forwards the packet to the associated egress interface).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of compressed routing header (CRH) of variable length; a loosely routed segment of a 
          Bryant and Previdi do not explicitly disclose based on the first network topology message , includes a second list of SIDs, wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table; by the node and by referencing the second list of SIDs.
          Chen however discloses based on the first network topology message,  (Chen, par0091 teaches at block 1750, the PCE or SDN may transmit a first message including the first path to the first ingress node. The first path in the first message may be identified by a listing of links that data traffic should traverse in order to reach the egress node. In another case, the first path may be identified by a listing of nodes that the data traffic should traverse in order to reach the egress node. The listings may be segment lists where nodes and segments are identified by SIDs).
includes a second list of SIDs,  (Chen, par0020 teaches transmit a second message comprising the second list of SIDs to the second ingress node).
wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table; (Chen, par0047 teaches in an embodiment, the list of SIDs for the primary SR tunnel {1005, 1010, 1015, 1020} may be allocated and sent to edge node 115 by PCE 105. For packets imported into the primary SR tunnel, edge node 115 may add {1010, 1015, 1020} to the packet header and send the packet to node 150 through link 145. In an embodiment, the PCE 105 computes a backup path from edge node 120 to node 150 satisfying the constraints. The PCE 105 sends the backup path having the segment list {1006, 1010, 1015, 1020} to the edge node 120. In another embodiment, the PCE 105 computes a backup path from edge node 120 to node 150 to node 160 to node 170 to node 180 satisfying the constraints. The PCE 105 sends the backup path having the segment list {1006, 1010, 1015, 1020} to the edge node 120).
by the node and by referencing the second list of SIDs, (Chen, par0047 teaches he PCE 105 may compute an alternative backup path (edge node 120 to node 135 to node 160) from the backup ingress (edge node 120) to the downstream node 160 satisfying constraints. This backup path has a segment list {1007, 1031, 1015, 1020} and may be sent to the backup ingress (edge node 120). After receiving the segment list from the PCE 105, edge node 120 may create a forwarding entry, which adds {1031, 1015, 1020} into a header of a packet to be carried by the primary SR tunnel. Edge node 120 may then send the packet to node 135 through link 130 when edge node 115 fails).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on the first network topology message, includes a second list of SIDs, wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table; by the node and by referencing the second list of SIDs, as taught by Chen in the method of Bryant and Previdi, so Software Defined Networking (SDN) controller may compute a backup path after creation of a primary path through a network, the backup path may satisfy given constrains if any constraints are given, see Chen par0045.

         Heron however discloses wherein the CRH includes a remaining segments value of the CRH; (Heron, par0053 teaches the SRH 320 [CRH] can include a Next Header 322, a Header Extension Length 324, a Routing Type 326, a Segments Left 328 [remaining segments value], a Last Entry 330, Flags 332, a Tag 334, a Hash-based Message Authentication Code (HMAC) 336, and a Segment List 340. The Next Header 322 can identify the type of header immediately following the SRH 320. The Header Extension Length 324 can indicate the length of the SRH 320. The Routing Type 326 can identify a particular Routing header variant. The Segments Left 328 can indicate the number of route segments remaining).
and based on the remaining segments value; (Heron, par0074 teaches Upon receiving the IPv6 packet 404A (as shown in FIG. 4A), the vSwitch 424A can search an SID table (e.g., SRLB or SRGB) for the original DA (e.g., SVC:svc1), match the original DA to the BSID 412, and insert an SRH 420 a including the Segment List 414 and a value of 2 for [based on the remaining segments value] the Segments Left field (e.g., SL=2).
updating, by the node, the remaining segments value. (Heron, par0055 teaches this SRv6-capable device may be referred to as the SR ingress device. A Destination Address 354 of the outer IPv6 header 350 can be set to the first segment or SID 342, and the packet may be forwarded to the corresponding segment endpoint following the shortest path. The segment endpoint can process the packet by updating the Destination Address 354 to the next segment and decrementing [updating] the Segments Left 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the CRH includes a remaining segments value of the CRH; and based on the remaining segments value; updating, by the node, the remaining segments value, as taught by Heron in the method of Bryant, Previdi and Chen, so network operators are deploying containers which are operating-system-level virtualization for developing software in continuous integration and continuous delivery environments and running distributed applications and microservices in private networks, public clouds, or both, see Heron par0002.

As per claim 2. Bryant, Previdi, Chen and Heron disclose the method of claim 1.
          Bryant further discloses further comprising: receiving, prior to receiving the first network topology message and the second network topology message, a third network topology message relating to a CRH processing capability of another node of the network, wherein the other node is associated with the strictly routed segment or the loosely routed segment. (Bryant, par0072 teaches in a further embodiment, a network flow analysis device is used in identifying segment identifier stacks for potential replacement with compression identifiers. After identifying a candidate segment identifier stack, the node makes a proposal [third network topology message] to the adjacent node for representation of the candidate segment ID stack (also referred to herein as an “equivalent” segment ID stack) by a single compression identifier).

As per claim 3. Bryant, Previdi, Chen and Heron disclose the method of claim 1.
          Bryant further discloses Internet Protocol (IP) address, (Bryant, Fig.4, par0043 teaches there are several types of segment IDs including nodal segment IDs, adjacency segment IDs, area segment IDs, service segment IDs, etc. Nodal segment IDs (also called “node segment IDs”) are typically assigned to nodes such that no two SR nodes belonging to an autonomous system are assigned the same nodal segment ID…..Nodal segment IDs can be mapped to unique SR node identifiers such as node loopback IP addresses (hereinafter node loopbacks). In one embodiment, all assigned nodal segment IDs are selected from a predefined ID range (e.g., [32, 5000]). In a further embodiment, a separate, smaller ID range for nodal segment IDs is assigned to each node, allowing a node to determine its own nodal segment ID or IDs within the assigned range. A nodal segment ID corresponds to a one-hop or a multi-hop path to an SR node assigned the nodal segment ID).
wherein the first network topology message includes a parent element and a child element, wherein the parent element identifies the address of the first terminal interface and the child element identifies the first SID. (Bryant, Fig.4, par0065 teaches in an embodiment, the network nodes first receive advertisements [parent] identifying the nodes in the network and how the nodes are interconnected, and then advertise and receive advertisements [child] of segment identifiers associated with the nodes. “SR routing table” as used herein refers to a data structure relating segment identifiers to network topology information, such as network nodes and the links between them).

As per claim 4. Bryant, Previdi, Chen and Heron disclose the method of claim 1.
          Bryant further discloses Internet Protocol (IP) address, (Bryant, Fig.4, par0043 teaches there are several types of segment IDs including nodal segment IDs, adjacency segment IDs, area segment IDs, service segment IDs, etc. Nodal segment IDs (also called “node segment IDs”) are typically assigned to nodes such that no two SR nodes belonging to an autonomous system are assigned the same nodal segment ID…..Nodal segment IDs can be mapped to unique SR node identifiers such as node loopback IP addresses (hereinafter node loopbacks). In one embodiment, all assigned nodal segment IDs are selected from a predefined ID range (e.g., [32, 5000]). In a further embodiment, a separate, smaller ID range for nodal segment IDs is assigned to each node, allowing a node to determine its own nodal segment ID or IDs within the assigned range. A nodal segment ID corresponds to a one-hop or a multi-hop path to an SR node assigned the nodal segment ID).
wherein the second network topology message includes a first child element and a second child element, wherein the first child element identifies the address of the second terminal interface and the second child element identifies the second SID. (Bryant, Fig.4, par0069 teaches in the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).

As per claim 5. Bryant, Previdi, Chen and Heron disclose the method of claim 1.
          Bryant further discloses wherein the second network topology message further relates to an adjacency to a designated intermediate system of a local area network. (Bryant, par0039 teaches segment identifiers are communicated among nodes using the IGP advertisements already employed to automatically exchange topography information [network topology message] in IP networks. In an embodiment, this IGP advertisement of SR identifiers is done through extensions to IGP protocols such as the IS-IS and OSPF protocols and to exterior gateway protocols such as BGP).

As per claim 6. Bryant, Previdi, Chen and Heron disclose the method of claim 1.
          Bryant further discloses wherein the second network topology message further identifies a link between the node and another node associated with the strictly routed segment, wherein the second entry in the segment translation table further associates the second SID with the link. (Bryant, par0067, 0069. Par0067 teaches  segment ID 1004 is assigned by node 404 (having loopback B) to the link between node 404 and node 406. Segment ID 1004 also appears in SR forwarding table portion 424 for node 404, mapping segment ID 1004 to egress interface 2 of node 404. Par0069 teaches At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).

As per claim 8.  A node, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, to:, wherein the one or more processors are configured to (Bryant, Fig.9 - node (Network device 900), par0118 teaches In the embodiment of FIG. 9, memory 906 also includes packet flow collection module 918 and network flow analysis engine 916. Packet flow collection module 918 includes computer executable instructions that when executed by processor 904 are operable to receive and collect data such as that shown in FIG. 6 identifying flows associated with packets traveling through a node associated with network device 900).
receive a first network topology message relating to, (Bryant, par0046 teaches nodes can use the routing information they receive to create or update SR forwarding tables).
Internet Protocol (IP) address, (Bryant, Fig.4, par0043 teaches there are several types of segment IDs including nodal segment IDs, adjacency segment IDs, area segment IDs, service segment IDs, etc. Nodal segment IDs (also called “node segment IDs”) are typically assigned to nodes such that no two SR nodes belonging to an autonomous system are assigned the same nodal segment ID…..Nodal segment IDs can be mapped to unique SR node identifiers such as node loopback IP addresses (hereinafter node loopbacks). In one embodiment, all assigned nodal segment IDs are selected from a predefined ID range (e.g., [32, 5000]). In a further embodiment, a separate, smaller ID range for nodal segment IDs is assigned to each node, allowing a node to determine its own nodal segment ID or IDs within the assigned range. A nodal segment ID corresponds to a one-hop or a multi-hop path to an SR node assigned the nodal segment ID).
wherein the first network topology message associates a first segment identifier (SID) with an address of a first terminal interface associated with; (Bryant, Fig.4, par0065 teaches in an embodiment, the network nodes first receive advertisements identifying the nodes in the network and how the nodes are interconnected, and then advertise and receive advertisements of segment identifiers associated with the nodes. “SR routing table” as used herein refers to a data structure relating segment identifiers to network topology information, such as network nodes and the links between them).
generate a first entry in a segment translation table that associates the first SID with the address of the first terminal interface associated with; (Bryant, par0066 teaches “SR forwarding table” as used herein refers to a data structure for a given node relating segment identifiers to respective egress interfaces of the node for forwarding of a packet, as in table 340 of FIG. 3. A forwarding table is created by the control plane of a node for use by the data plane. Depending on the data plane implementation of an SR network, an SR forwarding table may also be referred to as a forwarding information base (FIB) or label forwarding information base (LFIB).
receive a second network topology message relating to a strictly routed segment of the network, (Bryant, par0034 teaches an LSP from node 102 to node 122 can be created so that all packets of a stream associated with a particular FEC sent from node 102 to node 122 will travel through the same set of nodes. Each node maintains information for an LSP established through it in an LDP forwarding table. Thus, if node 110 knows that node 114 is the next hop along the LSP for all packets received from node 102 that are destined for node 122, node 110 can forward the packets to node 114).
wherein the second network topology message associates a second SID and an address of a second terminal interface associated with the strictly routed segment; and 
(Bryant, Fig.4, par0069 teaches In the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
generate a second entry in the segment translation table that associates the second SID with the address of the second terminal interface associated with the strictly routed segment, (Bryant, par0069 teaches in the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
 wherein the segment translation table is to be used to route (Bryant, par0105 teaches the method of FIG. 7 returns to step 740 to determine whether the compression ID is part of an equivalent segment ID stack corresponding to another compression ID. An embodiment illustrating this situation is discussed further below in connection with FIG. 8. When there are no equivalent segment ID stacks for compression or when the node has declined to replace an equivalent stack with its compression ID, the packet is forwarded through the egress interface obtained in step 730 (step 755).
an IP payload packet that has been encapsulated using an IPv6 transport header (Bryant, par0068 teaches in an embodiment of an IPv6 implementation, for example, the segment ID stack is included in an extension header between the IP header and the payload of the test packet).
that has been extended with a, wherein the CRH (Bryant, par0071, par0090. Par0071 teaches The result of arrangement 434 is that if node 402 sends a packet to node 404 with compression identifier 8401 in the segment ID stack associated with the packet, node 404 will replace compression identifier 8401 with the stack of segment identifiers 1004, 1006, 1008, and 1010. Node 402 is not required to use compression ID 8401; it can instead send the packet with its original stack of four identifiers shown in FIG. 4A. If node 402 does use the compression ID, however, node 404 agrees to replace the compression identifier with the original four identifiers before continuing with forwarding. The result is an optional reduction of the segment identifier stack size over the link between nodes 402 and 404. Par0090 teaches in the IPv6 implementation using a pointer, however, a segment routing Next operation would simply move the pointer away from compression identifier 8401 while leaving it in a segment identifier list within an IPv6 extension header. In one alternative embodiment of an IPv6 implementation of segment routing, the segment routing Next operation is implemented not through movement of a pointer, but by actual removal of the corresponding identifier from the identifier list within the extension header).
that identifies a set of nodes, including the node, that the IP payload packet is to traverse while being routed through the network. (Bryant, par0053 teaches example segment ID stack 324 lists segment IDs that correspond to one-hop and multi-hop segments that packets traverse to reach egress edge node 322. The segments collectively form the segment path corresponding to segment ID stack 324. Once the segment ID stack 324 is added to packet P, ingress SR enabled node 304 may use the top segment ID in the stack to access an SR forwarding table for node 304 (not shown), similar to forwarding table 340 for node 308. In such a forwarding table, the top segment ID (in this embodiment, segment ID=66) would correspond to egress interface identifier 2, which is the next hop egress interface calculated by node 304 for reaching node 308 (which corresponds to nodal segment ID 66).
wherein the segment translation table includes a first list of SIDs including the first SID and the second SID; (Bryant, Fig 4A, par0069 teaches at node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table [segment translation table] portion 424. Specifically, segment ID 1004 [first SID} is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers [second SID] as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
wherein the segment translation table includes a first list of SIDs including the first SID and the second SID; (Bryant, Fig 4A, par0069 teaches at node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table [segment translation table] portion 424. Specifically, segment ID 1004 [first SID} is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers [second SID] as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
generate the second entry in the segment translation table (Bryant, par0053 teaches
In response to receiving a packet from access node AE1, SR node 304 or a centralized control plane server (not shown) can select a segment ID stack based on information contained in the packet. For example, node 304 can calculate FEC F for a received packet P based on the destination IP address in packet P. As another example, FEC F can be calculated based on a UDP port number in a UDP/IP implementation. FEC F is mapped to example segment ID stack 324 in a table not shown. Node 304 adds segment ID stack 324 to packet P. Example segment ID stack 324 lists segment IDs that correspond to one-hop and multi-hop segments that packets traverse to reach egress edge node 322. The segments collectively form the segment path corresponding ). 
          Bryant does not explicitly discloses compressed routing header (CRH) of variable length; a loosely routed segment of a network; the loosely routed segment.
          Previdi however discloses compressed routing header (CRH) of variable length; (Previdi, par0063 teaches traditional IPv6 uses fixed length addresses, e.g., of 128 bits. For example, a source address or a destination address included in an IPv6 header, such as IPv6 header 202 of FIG. 2, uses 128 bits to identify the source or destination of a packet. In some embodiments, SR uses fewer bits to identify a segment which a packet is to travel. Each of the elements in segment list 314 and policy list 316 is a variable length element of, for example, 32 bits, 64 bits, 128 bits, or 256 bits. The length of segment list elements and policy list elements can be 32 bits. When one of these elements is 32 bits, the element includes a 4 byte segment identifier (SID). If an element is 64 bits, the element includes a 32-bit autonomous system number (ASN) followed a 32-bit SID).
a loosely routed segment of a network; the loosely routed segment. (Previdi, par0063 teaches if the node is not SR capable, the node forwards the packet using IPv6, at 610. In one embodiment, to forward a packet using IPv6, the node reads the destination address in the IPv6 header, looks up an associated egress interface in an IPv6 forwarding table, and forwards the packet to the associated egress interface).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of compressed routing header (CRH) of variable length; a loosely routed segment of a network; the loosely routed segment as taught by Previdi in the node of Bryant, so interoperability between different types of networks and packet forwarding mechanisms enables advantages from one type of packet forward mechanism to be leveraged in multiple network types, see Previdi par0003.
          Bryant and Previdi do not explicitly disclose based on the first network topology message, includes a second list of SIDs, wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table.
          Chen however discloses based on the first network topology message ,  (Chen, par0091 teaches at block 1750, the PCE or SDN may transmit a first message including the first path to the first ingress node. The first path in the first message may be identified by a listing of links that data traffic should traverse in order to reach the egress node. In another case, the first path may be identified by a listing of nodes that the data traffic should traverse in order to reach the egress node. The listings may be segment lists where nodes and segments are identified by SIDs).
includes a second list of SIDs,  (Chen, par0020 teaches transmit a second message comprising the second list of SIDs to the second ingress node).
 (Chen, par0047 teaches in an embodiment, the list of SIDs for the primary SR tunnel {1005, 1010, 1015, 1020} may be allocated and sent to edge node 115 by PCE 105. For packets imported into the primary SR tunnel, edge node 115 may add {1010, 1015, 1020} to the packet header and send the packet to node 150 through link 145. In an embodiment, the PCE 105 computes a backup path from edge node 120 to node 150 satisfying the constraints. The PCE 105 sends the backup path having the segment list {1006, 1010, 1015, 1020} to the edge node 120. In another embodiment, the PCE 105 computes a backup path from edge node 120 to node 150 to node 160 to node 170 to node 180 satisfying the constraints. The PCE 105 sends the backup path having the segment list {1006, 1010, 1015, 1020} to the edge node 120).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on the first network topology message, includes a second list of SIDs, wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table, as taught by Chen in the node of Bryant and Previdi, so Software Defined Networking (SDN) controller may compute a backup path after creation of a primary path through a network, the backup path may satisfy given constrains if any constraints are given, see Chen par0045.
          Bryant, Previdi and Chen do not explicitly disclose based on a remaining segments value of the CRH and update the remaining segments value.
 (Heron, par0074 teaches upon receiving the IPv6 packet 404A (as shown in FIG. 4A), the vSwitch 424A can search an SID table (e.g., SRLB or SRGB) for the original DA (e.g., SVC:svc1), match the original DA to the BSID 412, and insert an SRH 420 [CRH] a including the Segment List 414 and a value of 2 for the Segments Left field (e.g., SL=2). As discussed, the vSwitch 424A can encapsulate the packet 404A with an outside IPv6 header 450B and the SRH 420 a, and leave the packet unmodified as the payload 460. Alternatively, the vSwitch 424A can insert the SRH 420 a inline between the IPv6 header 450B and the payload 460. In addition, the vSwitch 424A can set the DA in the IPv6 header 450B to the first segment or SID of the Segment List 414 (e.g., nodeB:End.S). The state of the packet after SR processing by the vSwitch 424A is shown as SRv6 packet 404B. The vSwitch 424A can forward the packet 404B onto the first segment or SID.).
update the remaining segments value. (Heron, par0055 teaches this SRv6-capable device may be referred to as the SR ingress device. A Destination Address 354 of the outer IPv6 header 350 can be set to the first segment or SID 342, and the packet may be forwarded to the corresponding segment endpoint following the shortest path. The segment endpoint can process the packet by updating the Destination Address 354 to the next segment and decrementing [update] the Segments Left 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on a remaining segments value of the CRH and update the remaining segments value, as taught by Heron in the node of Bryant, Previdi and Chen, so network 

As per claim 9. Bryant, Previdi, Chen and Heron disclose the node of claim 8.
          Bryant further discloses further wherein the one or more processors are further to: (Bryant, par0118 teaches In the embodiment of FIG. 9, memory 906 also includes packet flow collection module 918 and network flow analysis engine 916. Packet flow collection module 918 includes computer executable instructions that when executed by processor 904 are operable to receive and collect data such as that shown in FIG. 6 identifying flows associated with packets traveling through a node associated with network device 900).
receive, prior to receiving the first network topology message and the second network topology message, a third network topology message relating to a CRH processing capability of another node, wherein the other node is associated with the strictly routed segment or the loosely routed segment (Bryant, par0072 teaches in a further embodiment, a network flow analysis device is used in identifying segment identifier stacks for potential replacement with compression identifiers. After identifying a candidate segment identifier stack, the node makes a proposal [third network topology message] to the adjacent node for representation of the candidate segment ID stack (also referred to herein as an “equivalent” segment ID stack) by a single compression identifier).
(Bryant, Fig.4, par0065 teaches in an embodiment, the network nodes first receive advertisements identifying the nodes in the network and how the nodes are interconnected, and then advertise and receive advertisements of segment identifiers associated with the nodes. “SR routing table” as used herein refers to a data structure relating segment identifiers to network topology information, such as network nodes and the links between them).

As per claim 10. Bryant, Previdi, Chen and Heron disclose the node of claim 9.
          Bryant further discloses wherein the one or more processors are further to: (Bryant, par0118 teaches In the embodiment of FIG. 9, memory 906 also includes packet flow collection module 918 and network flow analysis engine 916. Packet flow collection module 918 includes computer executable instructions that when executed by processor 904 are operable to receive and collect data such as that shown in FIG. 6 identifying flows associated with packets traveling through a node associated with network device 900).
 receive, after receiving the third network topology message, a fourth network topology message relating to one or more segment routing algorithms supported by the other node; and generate a record identifying the one or more segment routing algorithms supported by the other node. (Bryant, par0088 teaches In the embodiment of FIG. 4B, forwarding table portion 424 includes entry 436 added as a result of arrangement 434. Compression identifier 8401 is entered in the segment identifier column of table portion 424. The correspondence between compression ID 8401 and its equivalent segment ID stack is contained in the stack instruction associated with compression ID 8401. The stack instruction for entry 436 is to remove the compression identifier 8401, then to push the segment identifiers 1010, 1008, 1006 and 1004 onto the segment identifier stack, then to forward the packet using the top segment identifier. In this embodiment, the segment identifiers are listed in the order they would be pushed onto the stack one at a time, so that the resulting segment identifier stack has ID 1010 at the bottom and 1004 at the top. The forwarding table entry for top identifier 1004 is then used in forwarding the packet. The entry for 1004 includes a Next stack instruction, so that ID 1004 is removed from the stack before it is forwarded over egress interface 2 of node 404. It is noted that in an alternative embodiment for which the top segment identifier in the stack is a nodal segment identifier for a node farther along the path of network 400, the stack instruction for the top segment is a Continue instruction such that the top segment ID is left on the stack).

As per claim 11. Bryant, Previdi, Chen and Heron disclose the node of claim 8.
          Bryant further discloses wherein the second network topology message further identifies . (Bryant, Fig.4, par0069 teaches In the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
a link between the node and another node associated with the strictly routed segment, wherein the second entry in the segment translation table further associates the second SID with the link. (Bryant, par0067, 0069. Par0067 teaches segment ID 1004 is assigned by node 404 (having loopback B) to the link between node 404 and node 406. Segment ID 1004 also appears in SR forwarding table portion 424 for node 404, mapping segment ID 1004 to egress interface 2 of node 404. Par0069 teaches At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).

As per claim 12. Bryant, Previdi, Chen and Heron disclose the node of claim 8.
          Bryant further discloses wherein the second network topology message further identifies whether the strictly routed segment . (Bryant, Fig.4, par0069 teaches In the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
is associated with a set of adjacencies, wherein the second entry in the segment translation table further associates the second SID with an indication of whether the strictly routed segment is associated with the set of adjacencies. (Bryant, par0106 teaches turning back to FIG. 4C, the result of applying the method of FIG. 7 to network 400 of FIG. 4C is illustrated by the diagrams representing segment ID stacks transmitted between each pair of nodes. For the packet illustrated in FIG. 4C, each node with an option to replace a segment identifier stack with a compression ID does so. Node 402 replaces the segment ID stack of the packet with compression ID 8401 before forwarding the packet to node 404. Node 404 decompresses the segment ID stack in keeping with its arrangement with node 402, then applies the stack instruction corresponding to the uppermost segment ID on the uncompressed segment ID stack (adjacency segment 1004). After removing adjacency segment 1004 pursuant to the stack instruction, node 404 compresses the remaining segment ID stack using compression ID 8601 before forwarding the packet to node 406. Node 406 then decompresses the segment ID stack by replacing compression ID 8601 with its equivalent segment ID stack, and applies the stack instruction corresponding to the uppermost segment ID. After removing adjacency segment 1006 pursuant to the stack instruction, node 406 compresses the remaining segment ID stack using compression ID 8801 before forwarding the packet to node 408. Decompression and removal of the uppermost adjacency segment by node 408 brings the stack down to the last adjacency segment 1010).  

As per claim 13. Bryant, Previdi, Chen and Heron disclose the node of claim 8.
          Bryant further discloses wherein the second network topology message further identifies; to the strictly routed segment. (Bryant, Fig.4, par0069 teaches In the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
          Bryant does not explicitly discloses a load balancing weight that is to be assigned.
          Previdi however discloses a load balancing weight that is to be assigned. (Previdi, par0075 teaches t 510, the destination address includes 24 bits of entropy information, which provide load balancing efficiency. For example, if two nodes are connected by multiple links, and packets between the nodes are distributed among the links based on destination address, the entropy bits provide a way of differentiating the destination address values so that packets traversing the same segments (which would otherwise have identical destination addresses) are sent on different links. Since the destination is actually specified by the SID in the destination address field, changing the entropy bits does not affect the path that packets travel, e.g., packets may be forwarded on different links based on a node's detecting different values in the destination address field (due to different entropy-bit values), but the node will still forward the packets to the same destination nodes.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a load balancing weight that is to be assigned, as taught by Previdi in the method of Bryant, so interoperability between different types of networks and packet forwarding mechanisms enables advantages from one type of packet forward mechanism to be leveraged in multiple network types, see Previdi par0003.

As per claim 14. Bryant, Previdi, Chen and Heron disclose the node of claim 8.
          Bryant further discloses wherein the first SID has a different length than the second SID. (Bryant, par0071-0072 teaches the result of arrangement 434 is that if node 402 sends a packet to node 404 with compression identifier 8401 in the segment ID stack associated with the packet, node 404 will replace compression identifier 8401 with the stack of segment identifiers 1004, 1006, 1008, and 1010. Node 402 is not required to use compression ID 8401; it can instead send the packet with its original stack of four identifiers shown in FIG. 4A. If node 402 does use the compression ID, however, node 404 agrees to replace the compression identifier with the original four identifiers before continuing with forwarding. The result is an optional reduction of the segment identifier stack size over the link between nodes 402 and 404. An arrangement such as arrangement 434 is initiated when one of two adjacent nodes determines that replacing a stack of segment identifiers with a single compression identifier may result in a performance improvement. In an embodiment, such a determination is made by analyzing the flow of packets traveling between the two adjacent nodes. In a further embodiment, a network flow analysis device is used in identifying segment identifier stacks for potential replacement with compression identifiers. After identifying a candidate segment identifier stack, the node makes a proposal to the adjacent node for representation of the candidate segment ID stack (also referred to herein as an “equivalent” segment ID stack) by a single compression identifier).

As per claim 15.  A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: (Bryant, par0117 teaches Memory 906 includes a plurality of storage locations addressable by processor 904 and network interface 902 for storing software programs and data structures associated with the methods described herein. As such, memory 906 may be implemented using any combination of built-in volatile or non-volatile memory, including random-access memory (RAM) and read-only memory (ROM) and integrated or peripheral storage devices such as magnetic disks, optical disks, solid state drives or flash drives. In the embodiment of FIG. 9, memory 906 includes forwarding engine 914. Forwarding engine 914 includes computer executable instructions that when executed by processor 904 are operable to perform operations such as reading the top segment identifier in a segment ID stack associated with a packet or message, access a forwarding table such as forwarding table 916 to obtain forwarding instructions for the top segment identifier, and forward the packet or message according to the forwarding instructions. Memory 906 also includes routing table 910 and forwarding table 912 in the embodiment of FIG. 9).
receive a network topology message that identifies one of: (Bryant, par0046 teaches nodes can use the routing information they receive to create or update SR forwarding tables).
Internet Protocol (IP) address, (Bryant, Fig.4, par0043 teaches there are several types of segment IDs including nodal segment IDs, adjacency segment IDs, area segment IDs, service segment IDs, etc. Nodal segment IDs (also called “node segment IDs”) are typically assigned to nodes such that no two SR nodes belonging to an autonomous system are assigned the same nodal segment ID…..Nodal segment IDs can be mapped to unique SR node identifiers such as node loopback IP addresses (hereinafter node loopbacks). In one embodiment, all assigned nodal segment IDs are selected from a predefined ID range (e.g., [32, 5000]). In a further embodiment, a separate, smaller ID range for nodal segment IDs is assigned to each node, allowing a node to determine its own nodal segment ID or IDs within the assigned range. A nodal segment ID corresponds to a one-hop or a multi-hop path to an SR node assigned the nodal segment ID).
a first association of a first segment identifier (SID), relating to, and an address of a first terminal interface associated with, (Bryant, Fig.4, par0065 teaches in an embodiment, the network nodes first receive advertisements identifying the nodes in the network and how the nodes are interconnected, and then advertise and receive advertisements of segment identifiers associated with the nodes. “SR routing table” as used herein refers to a data structure relating segment identifiers to network topology information, such as network nodes and the links between them).
or a second association of a second SID, relating to a strictly routed segment of the network, and an address of a second terminal interface associated with the strictly routed segment; 
generate an entry in a segment translation table based on the first association identified in the network topology message or the second association identified in the network topology message; and (Bryant, par0066 teaches “SR forwarding table” as used herein refers to a data structure for a given node relating segment identifiers to respective egress interfaces of the node for forwarding of a packet, as in table 340 of FIG. 3. A forwarding table is created by the control plane of a node for use by the data plane. Depending on the data plane implementation of an SR network, an SR forwarding table may also be referred to as a forwarding information base (FIB) or label forwarding information base (LFIB).
generate the entry in the segment translation table (Bryant, par0065 teaches portion 414 of an SR routing table relates adjacency segment IDs to node loopbacks in network portion 400. In an embodiment, SR routing table portion 414 is generated by an SR routing engine in each of nodes 402-412 using information received in IGP advertisements sent by the other nodes in network portion 400. In an embodiment, the network nodes first receive advertisements identifying the nodes in the network and how the nodes are interconnected, and then advertise and receive advertisements of segment identifiers associated with the nodes. “SR routing table” as used herein refers to a data structure relating segment identifiers to network topology information, such as network nodes and the links between them. The routing table is created by and used by the control plane of a node. In an embodiment, the SR routing table is within a link state database formed using advertisements over IGP link state protocols having SR extensions. Depending on the data plane implementation of an SR network, an SR routing table may also be referred to as a routing information base (RIB) or label information base (LIB).
route, according to the segment translation table, (Bryant, par0105 teaches the method of FIG. 7 returns to step 740 to determine whether the compression ID is part of an equivalent segment ID stack corresponding to another compression ID. An embodiment illustrating this situation is discussed further below in connection with FIG. 8. When there are no equivalent segment ID stacks for compression or when the node has declined to replace an equivalent stack with its compression ID, the packet is forwarded through the egress interface obtained in step 730 (step 755).
an IP payload packet that has been encapsulated using an IPv6 transport header (Bryant, par0068 teaches in an embodiment of an IPv6 implementation, for example, the segment ID stack is included in an extension header between the IP header and the payload of the test packet).
that has been extended with a, wherein the CRH(Bryant, par0071, par0090. Par0071 teaches The result of arrangement 434 is that if node 402 sends a packet to node 404 with compression identifier 8401 in the segment ID stack associated with the packet, node 404 will replace compression identifier 8401 with the stack of segment identifiers 1004, 1006, 1008, and 1010. Node 402 is not required to use compression ID 8401; it can instead send the packet with its original stack of four identifiers shown in FIG. 4A. If node 402 does use the compression ID, however, node 404 agrees to replace the compression identifier with the original four identifiers before continuing with forwarding. The result is an optional reduction of the segment identifier stack size over the link between nodes 402 and 404. Par0090 teaches in the IPv6 implementation using a pointer, however, a segment routing Next operation would simply move the pointer away from compression identifier 8401 while leaving it in a segment identifier list within an IPv6 extension header. In one alternative embodiment of an IPv6 implementation of segment routing, the segment routing Next operation is implemented not through movement of a pointer, but by actual removal of the corresponding identifier from the identifier list within the extension header).
that identifies a set of nodes, including the node (Bryant, par0080 teaches the receiving node sends a proposal to the adjacent transmitting node that the segment identifier stack including the list of segment IDs sent with the proposal may be replaced by the transmitting node with the compression identifier also sent with the proposal (step 525).
that the IP payload packet is to traverse while being routed through the network. (Bryant, par0053 teaches example segment ID stack 324 lists segment IDs that correspond to one-hop and multi-hop segments that packets traverse to reach egress edge node 322. The segments collectively form the segment path corresponding to segment ID stack 324. Once the segment ID stack 324 is added to packet P, ingress SR enabled node 304 may use the top segment ID in the stack to access an SR forwarding table for node 304 (not shown), similar to forwarding table 340 for node 308. In such a forwarding table, the top segment ID (in this embodiment, segment ID=66) would correspond to egress interface identifier 2, which is the next hop egress interface calculated by node 304 for reaching node 308 (which corresponds to nodal segment ID 66).
wherein the segment translation table includes a first list of SIDs including the first SID and the second SID; (Bryant, Fig 4A, par0069 teaches at node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table [segment translation table] portion 424. Specifically, segment ID 1004 [first SID} is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers [second SID] as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
wherein the segment translation table includes a first list of SIDs including the first SID and the second SID; (Bryant, Fig 4A, par0069 teaches at node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table [segment translation table] portion 424. Specifically, segment ID 1004 [first SID} is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers [second SID] as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).
(Bryant, par0025 teaches IP forwarding tables map destination IP addresses to the next hops that packets take to reach their destinations. When a node receives a packet, the node can access a forwarding table using the destination address in the packet and look up a corresponding egress interface for the next hop. The node then forwards the packet through the egress interface. The next hop that receives the packet performs its own forwarding table lookup using the same destination IP address, and so on).
          Bryant does not explicitly discloses a loosely routed segment of a network; the loosely routed segment.
          Previdi however discloses a loosely routed segment of a network; the loosely routed segment. (Previdi, par0063 teaches if the node is not SR capable, the node forwards the packet using IPv6, at 610. In one embodiment, to forward a packet using IPv6, the node reads the destination address in the IPv6 header, looks up an associated egress interface in an IPv6 forwarding table, and forwards the packet to the associated egress interface).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a loosely routed segment of a network; the loosely routed segment as taught by Previdi in the non-transitory computer-readable medium of Bryant, so interoperability between different types of networks and packet forwarding mechanisms enables advantages from one type of packet forward mechanism to be leveraged in multiple network types, see Previdi par0003.

          Chen however discloses based on the first network topology message, determine, based on the network topology message, (Chen, par0091 teaches at block 1750, the PCE or SDN may transmit a first message including the first path to the first ingress node. The first path in the first message may be identified by a listing of links that data traffic should traverse in order to reach the egress node. In another case, the first path may be identified by a listing of nodes that the data traffic should traverse in order to reach the egress node. The listings may be segment lists where nodes and segments are identified by SIDs).
includes a second list of SIDs,  (Chen, par0020 teaches transmit a second message comprising the second list of SIDs to the second ingress node).
wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table; (Chen, par0047 teaches in an embodiment, the list of SIDs for the primary SR tunnel {1005, 1010, 1015, 1020} may be allocated and sent to edge node 115 by PCE 105. For packets imported into the primary SR tunnel, edge node 115 may add {1010, 1015, 1020} to the packet header and send the packet to node 150 through link 145. In an embodiment, the PCE 105 computes a backup path from edge node 120 to node 150 satisfying the constraints. The PCE 105 sends the backup path having the segment list {1006, 1010, 1015, 1020} to the edge node 120. In another embodiment, the PCE 105 computes a backup path from edge node 120 to node 150 to node 160 to node 170 to node 180 satisfying the constraints. The PCE 105 sends the backup path having the segment list {1006, 1010, 1015, 1020} to the edge node 120).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on the first network topology message, determine, based on the network topology message, includes a second list of SIDs, wherein the second list of SIDs includes a list of node specific values corresponding to the first list of SIDs included in the segment translation table, as taught by Chen in the non-transitory computer-readable medium of Bryant and Previdi, so Software Defined Networking (SDN) controller may compute a backup path after creation of a primary path through a network, the backup path may satisfy given constrains if any constraints are given, see Chen par0045.
          Bryant, Previdi and Chen do not explicitly disclose based on a remaining segments value of a compressed routing header (CRH) of variable length, update the remaining segments value.
         Heron however discloses based on a remaining segments value of a compressed routing header (CRH) of variable length (Heron, par0053 and par0074. Par0053 teaches the SRH 320 [CRH] can include a Next Header 322, a Header Extension Length 324, a Routing Type 326, a Segments Left 328 [remaining segments value], a Last Entry 330, Flags 332, a Tag 334, a Hash-based Message Authentication Code (HMAC) 336, and a Segment List 340. The Next Header 322 can identify the type of header immediately following the SRH 320. The Header Extension Length 324 can ar0074 teaches Upon receiving the IPv6 packet 404A (as shown in FIG. 4A), the vSwitch 424A can search an SID table (e.g., SRLB or SRGB) for the original DA (e.g., SVC:svc1), match the original DA to the BSID 412, and insert an SRH 420 a including the Segment List 414 and a value of 2 for [based on the remaining segments value] the Segments Left field (e.g., SL=2).
update the remaining segments value. (Heron, par0055 teaches this SRv6-capable device may be referred to as the SR ingress device. A Destination Address 354 of the outer IPv6 header 350 can be set to the first segment or SID 342, and the packet may be forwarded to the corresponding segment endpoint following the shortest path. The segment endpoint can process the packet by updating the Destination Address 354 to the next segment and decrementing [update] the Segments Left 328).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of based on a remaining segments value of a compressed routing header (CRH) of variable length, update the remaining segments value, as taught by Heron in the non-transitory computer-readable medium of Bryant, Previdi and Chen, so network operators are deploying containers which are operating-system-level virtualization for developing software in continuous integration and continuous delivery environments and running distributed applications and microservices in private networks, public clouds, or both, see Heron par0002.

As per claim 16. Bryant, Previdi, Chen and Heron disclose the non-transitory computer-readable medium of claim 15.
          Bryant further discloses wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: (Bryant, par0118 teaches In the embodiment of FIG. 9, memory 906 also includes packet flow collection module 918 and network flow analysis engine 916. Packet flow collection module 918 includes computer executable instructions that when executed by processor 904 are operable to receive and collect data such as that shown in FIG. 6 identifying flows associated with packets traveling through a node associated with network device 900).
receive, prior to receiving the network topology message, an initial network topology message relating to a CRH processing capability of another node, wherein the other node is associated with the strictly routed segment or the loosely routed segment, wherein the entry in the segment translation table is associated with the other node. (Bryant, par0072 teaches in a further embodiment, a network flow analysis device is used in identifying segment identifier stacks for potential replacement with compression identifiers. After identifying a candidate segment identifier stack, the node makes a proposal to the adjacent node for representation of the candidate segment ID stack (also referred to herein as an “equivalent” segment ID stack) by a single compression identifier).

As per claim 18. Bryant, Previdi, Chen and Heron disclose the non-transitory computer-readable medium of claim 15.
(Bryant, par0067 teaches in the embodiment of FIG. 4A, SR routing table portion 414 includes an adjacency source node and an adjacency destination node for each listed adjacency segment ID. The source node and destination node [set of nodes] reflect the direction of travel of a packet routed using the corresponding adjacency segment ID. For example, segment ID 1004 is assigned by node 404 (having loopback B) to the link between node 404 and node 406. Segment ID 1004 also appears in SR forwarding table portion 424 for node 404, mapping segment ID 1004 to egress interface 2 of node 404. Forwarding tables and routing tables may include additional information not shown in table portions 424 and 414).

As per claim 19. Bryant, Previdi, Chen and Heron disclose the non-transitory computer-readable medium of claim 15.
          Bryant further discloses Internet Protocol (IP) address, (Bryant, Fig.4, par0043 teaches there are several types of segment IDs including nodal segment IDs, adjacency segment IDs, area segment IDs, service segment IDs, etc. Nodal segment IDs (also called “node segment IDs”) are typically assigned to nodes such that no two SR nodes belonging to an autonomous system are assigned the same nodal segment ID…..Nodal segment IDs can be mapped to unique SR node identifiers such as node loopback IP addresses (hereinafter node loopbacks). In one embodiment, all assigned nodal segment IDs are selected from a predefined ID range (e.g., [32, 5000]). In a further embodiment, a separate, smaller ID range for nodal segment IDs is assigned to each node, allowing a node to determine its own nodal segment ID or IDs within the assigned range. A nodal segment ID corresponds to a one-hop or a multi-hop path to an SR node assigned the nodal segment ID).
wherein the network topology message further identifies whether the second SID is persistently assigned to the strictly routed segment, (Bryant, par0034 teaches an LSP from node 102 to node 122 can be created so that all packets of a stream associated with a particular FEC sent from node 102 to node 122 will travel through the same set of nodes. Each node maintains information for an LSP established through it in an LDP forwarding table. Thus, if node 110 knows that node 114 is the next hop along the LSP for all packets received from node 102 that are destined for node 122, node 110 can forward the packets to node 114).
wherein the second association is of the second SID, the address of the second terminal interface, and an indication of whether the second SID is persistently assigned to the strictly routed segment. (Bryant, Fig.4, par0069 teaches In the simplified example of FIG. 4A, segment ID stack 416 uses adjacency segment identifiers to define a path for packet P through network portion 400 from node 402 to node 412. At node 404, the packet is forwarded according to the entry for uppermost segment ID 1004 in forwarding table portion 424. Specifically, segment ID 1004 is removed according to the Next stack instruction, and the packet is forwarded through egress interface 2 of node 404. Similar forwarding tables (not shown) at nodes 406, 408 and 410 result in successive removals of adjacency identifiers as the packet is forwarded from node to node, until packet P is forwarded out of network portion 400 by node 412 using IP forwarding).

As per claim 20. Bryant, Previdi, Chen and Heron disclose the non-transitory computer-readable medium of claim 15.
          Bryant further discloses wherein the network topology message includes one or more type-length-value elements. (Bryant, par0090 teaches in one alternative embodiment of an IPv6 implementation of segment routing, the segment routing Next operation is implemented not through movement of a pointer, but by actual removal of the corresponding identifier from the identifier list within the extension header. Such an embodiment may require recalculation and updating of an extension header length field each time an identifier is removed from the segment identifier list).

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Previdi, further in view of Chen, further in view of Heron, and further in view of Hu et al. (US20200322261A1) hereinafter Hu.

As per claim 7. Bryant, Previdi, Chen and Heron disclose the method of claim 1.
          Bryant, Previdi, Chen and Heron do not explicitly disclose wherein the second network topology message further identifies whether an alternative segment may be used when the strictly routed segment is down, wherein the second entry in the segment translation table further associates the second SID with an indication of whether the alternative segment may be used.
          Hu however discloses wherein the second network topology message further identifies whether an alternative segment may be used when the strictly routed segment is down, wherein the second entry in the segment translation table further associates (Hu, par00036-0037 teaches the egress node 106 in the SR network publishes two different segment identifiers, and the segment identifiers may be Multi-Protocol Label Switching (MPLS) labels or IPv6 addresses. The following uses an example in which a label is an IPv6 address for description. For example, two different addresses published by the egress node 106 are A4::00 and C4::00, and the two addresses are flooded to another node in the SR network. The address C4::00 carries a strict SPF flag. In an embodiment, if the address C4::00 in a packet carries the strict SPF flag, the packet is forwarded through a packet forwarding path computed according to a strict SPF algorithm, and the local policy is no longer used to forwarding of the packet. The node 104 stores the received two different addresses. When the packet is forwarded to the node 104 and it is determined that the node 105 on the primary path is faulty, the node 104 changes an address in the packet from original A4::00 to C4::00. Because the address C4::00 carries the strict SPF flag, the packet whose address is changed into C4::00 is forwarded according to a strict SPF algorithm. In an embodiment, the packet is sent to the egress node in the SR network through the secondary path, to avoid a loop during packet forwarding.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second network topology message further identifies whether an alternative segment may be used when the strictly routed segment is down, wherein the second entry in the segment translation table further associates the second SID with an indication of whether the alternative segment may be used, as taught by Hu in the 

As per claim 17. Bryant, Previdi, Chen and Heron disclose the non-transitory computer-readable medium of claim 15.
          Bryant, Previdi, Chen and Heron do not explicitly disclose wherein the network topology message relates to a reachability of a node.
          Hu however discloses wherein the network topology message relates to a reachability of a node of the set of nodes. (Hu, par00049-0050 teaches in a possible implementation, when the next-hop node is faulty, another node [set of nodes] including the first node in the network obtains, using the IS-IS protocol or the OSPF protocol, a message indicating that the next-hop node is faulty. Because the first node is adjacent to the next-hop node, the first node rapidly determines that the next-hop node is faulty. S240. In response to that the first node determines that the next-hop node of the first node is faulty, the first node adds the second segment identifier to the packet, and sends the packet to the third node through a second path. The second path is established by the first node based on the second segment identifier).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the network topology message relates to a reachability of a node, as taught by Hu in the non-transitory computer-readable medium of Bryant, Previdi, Chen and Heron, .

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Negi et al. (US20200153732A1) – Related art in the area of establishing Segment Routing tunnel based on IPv6 data-plane by using a path computation element communication protocol (PCEP), the method includes generating, by a path computation element (PCE), a first PCEP message, wherein the first PCEP message comprises indicating information and segment identifier (SID).
• Kumar et al. (US20150109902A1) – Related art in the area of a selecting, by an ingress provider edge router, one of first or second provider edge routers as a primary router for reaching a destination via a core network, and an IPv6 extension header specifying first and second segment identifiers associated with the respective first and second provider edge routers and a protected flag that enables fast rerouting of the IPv6 data packet to the backup router if the primary router is unavailable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442